DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 3 are objected to because of the following informalities:  
In claims 1 & 3, the examiner suggests changing each instance of “one of the electrode finger” in the second to last paragraph of each claim to --one of the electrode fingers-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claims 1 & 3 cite the limitation that the second terminal has a lower potential than the first terminal. This is further cited in the specification in multiple areas. The specification provides no reasoning or methodology beyond identification as to how the second terminal is maintained at a lower potential from the first terminal. The applicant has noted that the second terminals may be ground terminals (para [0033]), however it is not clear how the first signal terminal is restricted to signals where the voltage is maintained as positive. The application of a positive voltage to the first terminal will result in a lower potential to the second terminal by way of attenuation due to natural resistance of components, which is well known in the art, but the application of a negative potential to the first terminal will result in a higher potential (less negative) at the second terminal as the natural result of attenuation of the dc signal, as is well known in the art. The acoustic wave device is further disclosed as a resonator (para [0033]), such that alternating current signals (having a frequency and amplitude) are passed through the resonator, wherein the waveform of a signal with a frequency and an amplitude causes a voltage oscillation around a reference voltage (ground or bias). As the loss of energy due to natural resistance of components through the resonator results in a reduction in the amplitude of a signal applied to the first terminal being reduced at a second terminal, the potential of the second terminal will not always be less than the first terminal. As the condition that the first terminal has a greater potential than a second terminal is not a constant or given situation for alternating current, the applicant has not disclosed how this condition is maintained. If the natural resistance of 
Acoustic resonators, including longitudinally coupled resonators, are known in the art to be two-way components, where an input and an output may be designated, however the applicant’s use of the limitation “having a lower potential” appears to be in opposition to this concept, such that the device may only be used one way. It is not clear to the examiner if the terminology “having a lower potential” is meant to be taken as an indication of input/output, as opposed to a limitation on the electrical potential of the terminals themselves. Further, it is not clear if the limitation is meant to be equivalent to a limitation requiring a signal having a positive voltage to be applied to the first terminal.
Claims 2 & 4-17 are rejected as being dependent upon claims 1 & 3, which lack enablement.
For examination purposes, “having a lower potential than the first terminal” will be deleted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 3 recites the limitation "one of the two interdigital transducer electrodes adjacent to each other in the second direction" in lines 35-36 of claim 1 and 43-44 of claim 3. There is insufficient antecedent basis for this limitation in the claim.
Prior to the respective lines of each claim, no reference is made to “two interdigital transducer electrodes adjacent to each other in the second direction.”
For examination purposes, "one of the two interdigital transducer electrodes adjacent to each other in the second direction" will be interpreted as --one of two interdigital transducer electrodes adjacent to each other in the second direction--.
Claims 2 & 4-17 are rejected as being dependent upon indefinite claims 1 & 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-6, 10, 12-14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble (US PGPub 20180054179 ) in view of Ruile et al. (US PGPub 20130051588)
As per claim 1:
Gamble discloses in Figs. 3a-b:
An acoustic wave device comprising: 
a first terminal (input provided to first interdigital electrode 36A, para [0036]); 
a second terminal (output provided at second interdigital electrode 36B); 
a piezoelectric body portion (piezoelectric layer 28); 
and a plurality of interdigital transducer electrodes (interdigital transducers may be provided in multiple, as shown in Fig. 3B, wherein the interdigital transducers of 3A are exemplary, para [0037]) provided on or above the piezoelectric body portion and electrically connected to the first terminal and the second terminal (interdigital transducers may be connected to on another, para [0037]); 

a first busbar (38); 
a second busbar (48) opposed to the first busbar in a first direction (lateral axis 46); 
a plurality of first electrode fingers (42) connected to the first busbar and extending from the first busbar toward the second busbar in the first direction (as seen in Fig. 3A); 
and a plurality of second electrode fingers (50) connected to the second busbar and extending from the second busbar toward the first busbar in the first direction (as seen in Fig. 3A); 
the plurality of first electrode fingers and the plurality of second electrode fingers are spaced apart from each other in a second direction (longitudinal axis 50) perpendicular to the first direction (as seen in Fig. 3A); 
where, of the plurality of interdigital transducer electrodes, one of two interdigital transducer electrodes adjacent to each other in the second direction is a first interdigital transducer electrode and another one of the two interdigital transducer electrodes adjacent to each other in the second direction is a second interdigital transducer electrode (Fig. 3B discloses three adjacent interdigital transducers, with the number being able to be more or less, para [0037]); 
one of the electrode fingers closest to the second interdigital transducer electrode of the group of electrode fingers of the first 
	Gamble further discloses the use of a piston mode for the acoustic wave device of Fig. 3B (para [0036]).
Gamble does not disclose:
each of the first busbar and the second busbar includes: an opening portion; 
an inner busbar portion located closer to a group of electrode fingers including the plurality of first electrode fingers and the plurality of second electrode fingers than the opening portion in the first direction; 
an outer busbar portion located across the opening portion from the inner busbar portion in the first direction; 

in the first interdigital transducer electrode, the electrode finger closest to the second interdigital transducer electrode of the group of the electrode fingers of the first interdigital transducer electrode includes a wide portion having a greater width in the second direction than a center portion, in the first direction, of the electrode finger closest to the second interdigital transducer electrode; 
and in the first interdigital transducer electrode, for the electrode finger closest to the second interdigital transducer electrode: a first distance that is a maximum distance in the second direction between a center line of the center portion along the first direction and an outer edge, closer to the second interdigital transducer electrode, of the wide portion is shorter than a second distance that is a maximum distance in the second direction between the center line of the center portion and an outer edge, away from the second interdigital transducer electrode, of the wide portion.
	Ruile et al. discloses in Fig. 17b:
An interdigital transducer electrode wherein the electrode finger closest to the second interdigital transducer electrode of the group of the electrode fingers of the first interdigital transducer electrode includes a wide portion having a greater width in the second direction than a center portion, in the first direction, of the electrode finger closest to the second interdigital transducer electrode;
And the electrode finger closest to the edge of the transducer comprises a first distance that is a maximum distance in the longitudinal direction between a 
	Ruile et al. further discloses in Figs. 18b-c & 19a-19c & 19f:
	An interdigital transducer comprising:
A first busbar and a second busbar, each including: 
an opening portion (outer partial region ARB2); 
an inner busbar portion (inner partial region ARB1) located closer to the electrode fingers than the opening portion in the axial direction; 
an outer busbar portion (busbar SB) located across the opening portion from the inner busbar portion in the axial direction; 
and a coupling portion (connecting sections shown but not labeled) coupling the inner busbar portion and the outer busbar portion in the axial direction.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide both the modifications of Ruile et al. to the acoustic wave device of Gamble et al. to provide the benefit of setting the longitudinal speed of different areas of the transducer to provide a piston mode excitation profile as taught by Ruile et al. (abstract), that can both be performed in combination as taught by Ruile et al. (para [0232]).


	Gamble et al. does not disclose:
the first interdigital transducer electrode, for the electrode finger closest to the second interdigital transducer electrode: the first distance is the same or substantially the same as a distance in the second direction between the center line of the center portion and an outer edge, closer to the second interdigital transducer electrode, of the center portion.
	Ruile et al. discloses in Fig. 17b:
for the electrode finger closest to the outer edge of the transducer electrode: the first distance is the same or substantially the same as a distance in the longitudinal direction between the center line of the center portion and an outer edge, closer to the adjacent outer edge of the interdigital transducer electrode, of the center portion.
	As a consequence of claim 1, 
the first interdigital transducer electrode, for the electrode finger closest to the second interdigital transducer electrode: the first distance is the same or substantially the same as a distance in the second direction between the center line of the center portion and an outer edge, closer to the second interdigital transducer electrode, of the center portion.

	As per claim 4:
	Gamble et al. discloses in Figs. 3A&B:

and the acoustic wave device further includes two reflectors (first and second reflector structures 32A&B) each provided across the interdigital transducer electrode at any one of two sides of the plurality of interdigital transducer electrodes arranged in the second direction one by one on or above the piezoelectric body portion from the interdigital transducer electrode adjacent to the interdigital transducer electrode at the any one of two sides, the two reflectors are configured to reflect acoustic waves excited by the plurality of 65interdigital transducer electrodes (being reflectors).

	As per claim 5:
	Gamble et al. does not disclose:
a distal end portion of at least one of the plurality of first electrode fingers includes the wide portion, and a distal end portion of at least one of the plurality of second electrode fingers includes the wide portion.
	
	As per claim 6:
	Gamble et al. discloses in Figs. 3A-B:
a multilayer body (Fig. 3A is shown as having dielectric layer 34 over the piezoelectric layer 28, and the electrode layers) including the piezoelectric body portion and one of the plurality of interdigital transducer electrodes includes a plurality of regions (bus bar, area to termination edge 52, area between termination edges 44 & 52, 
the plurality of regions includes: 
a center region located in a center in the first direction and including center portions of the plurality of first electrode fingers and center portions of the plurality of second electrode fingers (area between termination edges 44 & 52); two gap regions respectively including a gap between the second busbar and the plurality of first electrode fingers and a gap between the first busbar and the plurality of second electrode fingers (areas between busbars and adjacent termination edges 44 or 52).
	Gamble et al. does not disclose:
	The plurality of regions includes:
two outer busbar regions respectively including the outer busbar portion of the first busbar and the outer busbar portion of the second busbar; two inner busbar regions respectively including the inner busbar portion of the first busbar and the inner busbar portion of the second busbar; two coupling regions respectively including the opening portion of the first busbar and the opening portion of the second busbar;	
and 66two wide regions respectively including the wide portion of at least one of the plurality of first electrode fingers and the wide portion of at least one of the plurality of second electrode fingers; or
an acoustic velocity of acoustic waves in the two outer busbar regions is lower than the acoustic velocity in the center region; an acoustic velocity of acoustic waves in 
	Ruile discloses in Fig. 17b:
Each electrode finger of an interdigital transducer includes a wide region including wide portions of at least one of a plurality of electrode fingers connected to each bus bar
	Ruile discloses in Fig. 18b-18c & 19a-19c & 19f:
An interdigital transducer including two outer busbar regions respectively including an outer busbar portion of a first busbar and an outer busbar portion of a second busbar; two inner busbar regions respectively including an inner busbar portion of the first busbar and an inner busbar portion of the second busbar; and two coupling regions respectively including an opening portion of the first busbar and an opening portion of the second busbar.
	Ruile further discloses in Figs. 24-25 & para [0144] that an increase in mass of an IDT(such as increased metallization) reduces the velocity of acoustic waves in a piezoelectric substrate, and a decrease in mass increases the velocity of acoustic waves in a piezoelectric substrate.
	As a consequence of the combination of claim 1, the plurality of regions includes:

and 66two wide regions respectively including the wide portion of at least one of the plurality of first electrode fingers and the wide portion of at least one of the plurality of second electrode fingers; and
an acoustic velocity of acoustic waves in the two outer busbar regions is lower than the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two inner busbar regions is lower than the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two coupling regions is higher than the acoustic velocity in the two outer busbar regions or the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two gap regions is higher than the acoustic velocity in the two inner busbar regions or the acoustic velocity in the center region; and an acoustic velocity of acoustic waves in the two wide regions is lower than the acoustic velocity in the center region.

	As per claim 10:
	Gamble et al. discloses a longitudinally coupled resonator (as seen in Fig. 3B).
	Gamble et al. does not disclose a longitudinally coupled resonator filter including the acoustic wave device according to Claim 1.

	As per claim 12:
	Gamble et al. discloses in Fig. 3B:
	the first terminal includes two first terminals (three first interdigital electrodes 36A for input may be provided, and thus three first terminals); and the second terminal includes two second terminals (three second interdigital electrodes 36B for output may be provided, and thus three second terminals).

	As per claim 13:
	Gamble et al. discloses in Figs. 3A-B:
the multilayer body includes a support substrate, a low acoustic velocity film (dielectric layer 34, which may be silicon dioxide para [0058], a known in the art low acoustic velocity film), and the piezoelectric body portion.
	Gamble et al. further notes that additional dielectric or functional layers may be provided on or under the piezoelectric layer (para [0056]).
	Gamble et al. does not disclose:
a high acoustic velocity support substrate.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a substrate, such as silicon, as a support to provide a handling substrate for the acoustic filter of Gamble et al., as is well understood in the art.

	

	As per claim 14:
	Gamble et al. discloses in Fig. 3B:
the plurality of interdigital transducer electrodes include three interdigital transducer electrodes arranged in the second direction (as seen in Fig. 3B).

	As per claim 16:
	Gamble et al. discloses in Figs. 3A-B:
each of the plurality of first electrode fingers have a same or substantially a same length; and each of the plurality of second electrode fingers have a same or substantially a same length (termination edges 44 & 52 are shown to be straight lines in parallel with the longitudinal axis, and parallel to the busbars) of each electrode.
	
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843